728 N.W.2d 410 (2007)
Ranee Lee RAAB and Richard Raab, Plaintiffs-Appellees,
v.
Robert F. JOYCE, D.O., Defendant-Appellant.
Docket Nos. 129247, 129248. COA Nos. 254222, 256269.
Supreme Court of Michigan.
March 23, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.
*411 MARKMAN, J., concurs and states as follows:
The application for leave to appeal in this case was filed more than 18 months ago and oral argument on whether to grant the application was scheduled more than three months ago. This Court now dismisses the appeal on the basis of a stipulation between the parties. I join in this dismissal because parties should be encouraged to resolve their disputes. Nonetheless, it must be noted that this Court has committed substantial public resources in preparing for oral argument. The offices of the seven justices, the Clerk, the Commissioner, and the reporter have all been actively engaged in this preparation. Moreover, to the extent that we have committed resources to this case, our ability to commit resources to other cases has obviously been diminished. For these reasons, I would modify our court rules to clarify that the Court may impose costs equally upon the parties in cases in which last-minute settlements are proposed. Both a sufficient regard for the interests of the taxpayers and for the limited resources of the Court commend such a rule.